PER CURIAM
This is an original proceeding for review of a ballot title for an initiative measure that proposes to enact a statute. Petitioners are electors who, in a timely manner, filed written comments with the Secretary of State pursuant to ORS 250.067(1) and who, therefore, are entitled to bring this proceeding under ORS 250.085.
The Attorney General certified this ballot title for the proposed initiative measure:
“PROHIBITS LIVESTOCK IN CERTAIN POLLUTED WATERS OR ON ADJACENT LANDS
“RESULT OF YES’ VOTE: Vote ‘yes’ to prohibit five-stock in or along certain polluted waters in state, with exceptions.
“RESULT OF “NO’ VOTE: Vote W to reject law prohibiting livestock in or along certain polluted waters in state.
“SUMMARY: Measure would prohibit livestock in certain waters in Oregon, and on adjacent land, if waters do not meet state water quality standards and the livestock would contribute to poor water quality. State Department of Agriculture may allow exemptions if certain criteria are met. Any person may sue to enforce law. Measure applies to state, federal, and private waters and land. Persons required to comply may receive tax credit and state funding. Measure’s operative dates are delayed, depending on land ownership and type of habitat affected.”
We have considered all of petitioners’ arguments as to why that ballot title does not comply substantially with the requirements of ORS 250.035(2). We are not persuaded by any of those arguments. Accordingly, we decline to modify the Attorney General’s ballot title.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).